EXHIBIT (m)(1)(b) SCHEDULE A EATON VANCE GROWTH TRUST CLASS A DISTRIBUTION PLAN August 9, 2010 Name of Fund Adoption Date Eaton Vance-Atlanta CapitalFocusedGrowth Fund October 20, 2003 (formerlyEaton Vance-Atlanta CapitalLarge-CapGrowth Fund) Eaton Vance-Atlanta Capital SMID-Cap Fund October 20, 2003 (formerlyEaton Vance-Atlanta Capital Small-Cap Growth Fund) Eaton Vance Multi-Cap Growth Fund June 23, 1997 (formerly Eaton Vance Growth Fund) Eaton Vance Richard Bernstein Multi-Market Equity Strategy Fund August 9, 2010 A-1
